UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5135


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORNELL SHERON EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cr-00059-JBF-TEM-1)


Submitted:   November 30, 2010            Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Keith Loren
Kimball, Assistant Federal Public Defender, Caroline S. Platt,
Research and Writing Attorney, Norfolk, Virginia, for Appellant.
Neil H. MacBride, United States Attorney, Darryl J. Mitchell,
Assistant  United   States  Attorney,  Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cornell Sheron Evans pled guilty to possession of a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2006).                               He

appeals the seventy-eight month sentence he received, arguing

that the district court clearly erred in applying an adjustment

for   reckless      endangerment         during          flight,     U.S.     Sentencing

Guidelines Manual § 3C1.2 (2009).                We affirm.

           Evans     stipulated        that,       when        Virginia    Beach    police

attempted a traffic stop of his car, he continued to drive until

he lost control of his vehicle while making a turn on the rain-

wet road, then got out of the car and ran, throwing a loaded 9mm

pistol over a fence toward an interstate highway as he went.                               He

was then apprehended.           At the sentencing hearing, the district

court received evidence that, during his brief flight, Evans

accelerated to a speed “well over the reckless limits” despite

the presence of other vehicles, “just barely made” one turn, and

later spun out of control.             On these facts, we conclude that the

district   court     did      not    clearly       err     in     finding    that       Evans

“recklesslessly created a substantial risk of death or serious

bodily   injury     to   another       person          while    fleeing     from    a    law

enforcement     officer.”            USSG    § 3C1.2.             See,     e.g.,    United

States v. Carter, 601 F.3d 252, 254-56 (4th Cir. 2010).

           We     therefore         affirm       the    sentence     imposed       by     the

district   court.        We   dispense       with       oral    argument    because       the

                                             2
facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      3